Appeal from a judgment of the Cattaraugus County Court (Larry M. Himelein, J.), rendered January 9, 2006. The judgment convicted defendant, upon his plea of guilty, of felony driving while intoxicated.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [2]; § 1193 [1] [c] [i]). Contrary to the contention of defendant, the plea colloquy did not cast significant doubt upon his guilt and County Court therefore had no duty to conduct a further inquiry with respect to the plea (see generally People v Lopez, 71 NY2d 662, 666 [1988]). Although the further contention of defendant that his plea was not voluntarily entered survives his valid waiver of the right to appeal, defendant failed to move to withdraw his plea or to vacate the judgment of conviction and thus failed to preserve his contention for our review (see People v Aguayo, 37 AD3d 1081 [2007]; People v Peterson, 35 AD3d 1195 [2006], lv denied 8 NY3d 926 [2007]; People v Bland, 27 AD3d 1052 [2006], lv denied 6 NY3d 892 [2006]). Further, this case does not fall within the rare exception to the preservation requirement set forth in People v Lopez (71 NY2d 662, 666 [1988]). In any event, the record establishes that defendant’s contention is without merit. Present — Scudder, PJ., Hurlbutt, Peradotto, Green and Pine, JJ.